THIRD DIVISION
                                DOYLE, P. J.,
                            REESE and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 September 21, 2021



In the Court of Appeals of Georgia
 A21A0816. GILREATH v. CONNER.

      REESE, Judge.

      Edward Gilreath and Sherrie Conner divorced in 2014. Gilreath began

receiving pension payments as of January 1, 2019, following his retirement, but he

did not provide any portion of these payments to Conner. Conner subsequently filed

a motion for clarification of the final judgment and decree, and a motion for

contempt. The trial court denied Conner’s contempt motion, but found that Gilreath

owed Conner 27.4 percent of his monthly pension payments. The trial court denied

Gilreath’s second amended motion for new trial, and this appeal followed. For the

reasons set forth infra, we vacate the trial court’s ruling and remand the case with

direction.
      The record shows the following. As part of the final judgment and decree

governing Gilreath and Conner’s divorce, the parties entered into an agreement

outlining, inter alia, the division of marital property (the “Agreement”). Section 11

of the Agreement addressed the division of retirement benefits and stated:

             (A) The parties agree that [Conner] shall have an interest in
      [Gilreath’s] pension plan upon [Gilreath’s] retirement in good standing
      from his employer . . . based on the following:


             (1) [Conner] shall be responsible for the preparation of a
      Qualified Domestic Relations Order (QDRO) incorporating the terms in
      paragraph 11(A) herein, within ninety (90) days of [Gilreath’s]
      instatement of his pension. Said QDRO shall be subject to approval of
      [Gilreath] and the Court of proper jurisdiction in this case, as well as the
      Administrator(s) of the aforementioned pension plan. . . .


             (2) [Conner’s] interest in [Gilreath’s] pension shall be equal to
      27.4% of [Gilreath’s] pension, based on the number of [years] they were
      married while [Gilreath] was employed with said employer. The date
      shall be calculated from February 1st, 1983 till July 3rd 2014. This date
      span shall be used as the valuation date for said QDRO.


                                          ...

             (B)   The Court shall retain jurisdiction over the provisions of
      this item 11, including all paragraphs and the QDRO in order to


                                           2
      implement the same, and any amendments thereto necessary to
      effectuate the intent of this item 11.


      When Gilreath’s retirement date approached, Conner sent him a letter stating

that she had been informed by Gilreath’s employer that “they do not accept [QDROs]

regarding pension plan payments[,]” and asking Gilreath to pay Conner the portion

of his retirement benefits specified in section 11 of the Agreement (i.e., 27.4 percent)

directly. When Gilreath did not respond or provide any payments, Conner sent a

second letter to Gilreath, and subsequently filed a motion for clarification of the final

judgment and decree, and a motion for contempt.

      The trial court held a hearing on the motions and ruled that although Gilreath

was not in willful contempt of the divorce decree, he did owe Conner 27.4 percent of

his monthly pension payments from January 1, 2019, forward. Gilreath filed a motion

for new trial, which the trial court denied. We granted Gilreath’s application for a

discretionary appeal.

             The trial court in a contempt case has wide discretion to determine
      whether its orders have been violated. The court is not authorized to
      modify a previous decree in a contempt order, but it is always
      empowered to interpret and clarify its own orders. If there is any
      evidence to support a trial court’s determination that its order has been
      willfully violated, [the reviewing court] must affirm that determination

                                           3
      on appeal. However, where a contempt action turns on the meaning of
      terms in an incorporated settlement agreement, construction of those
      terms is a question of law that is subject to de novo review on appeal.1


With these guiding principles in mind, we now turn to Gilreath’s claims of error.

      1. Gilreath asserts that the trial court improperly modified the final judgment

and divorce decree by calculating a lifetime monthly award based upon years accrued

between the entry of divorce and his retirement as opposed to using the date range

included in the Agreement.

            A trial court may interpret a divorce decree, or clarify a prior
      order or judgment, in the course of resolving contempt issues placed
      before it. In addition, the trial court has the power to see that there be
      compliance with the intent and spirit of its decrees, and no party should
      be permitted to take advantage of the letter of a decree to the detriment
      of the other party. However, a trial court has no power to modify the
      terms of a divorce decree in a contempt proceeding. The test for
      distinguishing permissible interpretations and clarifications from
      impermissible modifications is whether the clarification or interpretation
      is reasonable or whether it is so contrary to the apparent intention of the
      original order as to amount to a modification.2

      1
       Sutherlin v. Sutherlin, 301 Ga. 581, 582 (802 SE2d 204) (2017) (citations and
punctuation omitted).
      2
        Killingsworth v. Killingsworth, 286 Ga. 234, 236 (2) (686 SE2d 640) (2009)
(citations and punctuation omitted).

                                          4
      The Supreme Court of Georgia has also held that “retirement benefits, insofar

as they are acquired during the marriage, are marital property subject to equitable

division.”3 However, “the last date for acquiring marital assets is the date of the final

decree of separate-maintenance or the date of the decree of final divorce[.]”4

      Here, the Agreement stated that Conner was entitled to an interest in Gilreath’s

pension plan upon his retirement. The Agreement also specified that Conner’s interest

would be equal to 27.4 percent of Gilreath’s pension “based on the number of [years]

they were married while [Gilreath] was employed with said employer[,]” and that

“[t]he date shall be calculated from February 1st, 1983 till July 3rd, 2014. This date

span shall be used as the valuation date for said QDRO.” The plain language of the

Agreement, therefore, established a specific date range to be used for the valuation

of Gilreath’s pension plan for purposes of dividing the benefits. However, the trial

court awarded Conner 27.4 percent of Gilreath’s monthly pension payments, less

taxes, but did not utilize the explicit valuation period referenced in the Agreement.

By using Gilreath’s monthly pension payments at his retirement as the basis for

      3
        Hipps v. Hipps, 278 Ga. 49 (1) (597 SE2d 359) (2004) (citation and
punctuation omitted).
      4
       Christian v. Christian, 300 Ga. 263, 265 (1) (794 SE2d 51) (2016) (citation
and punctuation omitted).

                                           5
calculating Conner’s portion of the benefits, and ignoring the date range provided in

the Agreement for valuation of the retirement benefits, the court contravened the

“apparent intention of the original [decree,]” and thus erred by modifying its terms.5

For these reasons, we vacate the trial court’s order addressing the calculation of the

monthly amount owed by Gilreath to Conner to the extent that it did not utilize the

valuation period included in section 11 of the Agreement, and we remand the case for

further proceedings consistent with this opinion.

      2. Gilreath argues that the trial court lacked jurisdiction to consider Conner’s

motion to clarify once it denied the motion for contempt.

      As noted above, “[a] trial court may interpret a divorce decree, or clarify a prior

order or judgment, in the course of resolving contempt issues placed before it.”6

However, courts have been allowed to consider parties’ requests for clarification of

divorce decrees or orders, even in cases where there was no finding of contempt.7




      5
          Killingsworth, 286 Ga. at 236 (2) (citation and punctuation omitted).
      6
          Killingsworth, 286 Ga. at 236 (2).
      7
       See Mims v. Mims, 297 Ga. 70, 71 (772 SE2d 674) (2015); Doritis v. Doritis,
294 Ga. 421, 421-422 (1) (754 SE2d 53) (2014); Cason v. Cason, 281 Ga. 296, 297
(637 SE2d 716) (2006).

                                           6
Therefore, we find the trial did not lack jurisdiction to consider Conner’s motion to

clarify even though the court found Gilreath was not in contempt.

      3. In light of our holding in Divisions 1 and 2, supra, we need not consider

Gilreath’s remaining claims of error.

      Judgment vacated and case remanded with direction. Doyle, P. J., and Brown,

J., concur.




                                         7